Case 1:19-cv-00715-LO-IDD Document 63-1 Filed 08/26/19 Page 1 of 1 PageID# 941



                                        SIBEL TOY
                                     5007 Falcon Hollow Rd.
                                     McKinney, Texas 75072
                                                                                      RECEIV'FD
                                              469-215-9695                           MAILROEi^

                                       Sibelnvc@gmail.com
                                                                                  tjue 26 2019
                                                                                                      i
VIA CERTIFIED MAIL                                                          CLER!'^ t 3. DISTP'^T CC>Ui
                                                                                 alexa::djiia
District Clerk
United States District Court
Eastern District of Virginia
Alexandria Division
401 Courthouse Sq,
Alexandria, VA 22314

        Re:            Civil Action No. l:19-cv-00715; Juul Labs. v. Sibel Toy

Dear District Clerk:


        Please find enclosed for filing in the above civil action:

 1. Objection to Jurisdiction of Sibel Toy;

2. Objection to Venue of Sibel Toy; and

3. Answer of Sibel Toy

        Please return a file stamped copy in the enclosed envelope.




                                                                      Sibel To
